WALKER, J.—
The failure to record in the patent-office the assignment to the complainants’ vendors did not affect its validity as between the parties and strangers, and such recording was only necessary by way of notice to purchasers from the assignor.—Case v. Redfield & Puett, 4 McLean, 526; Brooks v. Bryan, 2 Story, 525 ; Boyd v. McAlpin, 3 McLean, 427.
[2.] When the bill says that a blank piece of paper, instead of an assignment, was given by fraud or mistake, we must adopt the alternative less favorable to the pleaders. We therefore regard the bill as averring, that the blank piece of paper was delivered by mistake. When this mistake was discovered by the complainants, they should, in the absence of any excuse for the omission, have called upon the vendors for a correction of the mistake. The bill avers neither a request for the correction of the mistake, nor any reason for its omission. The bill, therefore, contains no equity on the ground of that mistake.—Long v. Brown, 4 Ala. 622 ; Pierce v. Brassfield, 9 Ala. 573; Evans v. Bolling, 5 Ala. 550; Beck v. Simmons & Kornegay, 7 Ala. 71.
The failure to make the transfer of the right to use the patent on the waters of Buck, creek as extensive as the contract, was the result of mistake. This imparts no equity to the bill, for the reasons already stated in reference to the other alleged mistake.
[3.] It was the complainants’ own folly to commence a suit for the infringement of the patent, without the evidence of an assignment. If they have sustained damage in consequence of their not having the assignment, and therefore not being able to obtain redress for an infringement of the patent, since the judgment was rendered against them, it affords no ground for a resort to chancery, unless insolvency or some other ground of equity had been alleged. The remedy of the complainants is at law.
The decree of the court below is affirmed.
Stone, J., not sitting.